— Judgment unanimously affirmed, without costs.
Memorandum: We affirm for the reasons that the developers failed to submit a site development plan with sufficient dimensional information to permit the Planning Board to determine that *975the proposal meets lot size and density requirements (see, Town Law § 281 [b]) and that the Board failed to make a reasoned elaboration of the basis for its negative declaration (see, H.O.M.E.S. v New York State Urban Dev. Corp., 69 AD2d 222, 232). (Appeal from judgment of Supreme Court, Onondaga County, Roy, J. — art 78.) Present — Dillon, P. J., Callahan, Doerr, Pine and Balio, JJ. [119 Mise 2d 1003.]